Citation Nr: 0919273	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from 
February 1967 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  Fibromyalgia was not present during service, and any 
current fibromyalgia is not attributable to any event, 
injury, or disease in service.

2.  Osteoarthritis was not present during service, and any 
osteoarthritis is not attributable to any event, injury, or 
disease in service.

3.  Degenerative disc disease of the lumbar spine was not 
present during service, and any current degenerative disc 
disease of the lumbar spine is not attributable to any event, 
injury, or disease in service.

4.  Degenerative disc disease of the cervical spine was not 
present during service, and any current degenerative disc 
disease of the lumbar spine is not attributable to any event, 
injury, or disease in service.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008)

2.  Osteoarthritis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008)

3.  Degenerative disc disease of the lumbar spine was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008)

4.  Degenerative disc disease of the cervical spine was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, where a Veteran served 90 days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full- time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Alabama Army National 
Guard service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process. See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Fibromyalgia

The Veteran seeks entitlement to service connection for 
fibromyalgia.  The Veteran contends that his current 
fibromyalgia is due to being struck by lightning while on 
ACDUTRA.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for fibromyalgia.  Upon 
annual examination for the Army National Guard in July 1969 
the Veteran was not noted to have fibromyalgia.

The Veteran's post service treatment records reveal that the 
Veteran was diagnosed with fibrositis in October 1989.  
Subsequently, in September 1991 the Veteran was diagnosed 
with a fibromyalgia-like illness and in October 1991 the 
Veteran was diagnosed with fibromyalgia.  The Veteran's post 
service treatment records do not reveal any evidence 
associating the Veteran's fibromyalgia with the Veteran's 
period of ACDUTRA.

In light of the evidence, the Board finds that entitlement to 
service connection for fibromyalgia is not warranted.  The 
Board acknowledges that the Veteran is currently diagnosed 
with and treated for fibromyalgia.  However, the Veteran's 
service treatment records, for his period of ACDUTRA, do not 
reveal any complaint, diagnosis, or treatment for 
fibromyalgia and there is no evidence of record, except for 
the Veteran's statements, associating the Veteran's current 
fibromyalgia with the Veteran's period of ACDUTRA.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of fibromyalgia 
until at least 22 years after the Veteran's period of 
ACDUTRA.  This is significant evidence against the claim.  As 
such, entitlement to service connection for fibromyalgia must 
be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for fibromyalgia, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Osteoarthritis

The Veteran seeks entitlement to service connection for 
osteoarthritis.  The Veteran contends that his current 
osteoarthritis is due to being struck by lightning while on 
ACDUTRA.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for osteoarthritis.  Upon 
annual examination for the Army National Guard in July 1969 
the Veteran was not noted to have musculoskeletal condition, 
including osteoarthritis.

The Veteran's post service treatment records reveal that the 
Veteran was diagnosed with arthritis of the spine in April 
1978.  In a treatment note, dated in November 1980, the 
Veteran was noted to complain of arthritic symptoms.  The 
Veteran was diagnosed with osteoarthritis in October 1988 and 
with osteoarthritis of the cervical, thoracic, and lumbar 
spine in September 1991.  Beginning in December 1994 the 
Veteran was treated for shoulder pain later diagnosed as 
subdeltoid bursitis.  There is no indication in the Veteran's 
post service treatment records that the Veteran's current 
osteoarthritis conditions may be related to his period of 
ACDUTRA.

In light of the evidence, the Board finds that entitlement to 
service connection for osteoarthritis is not warranted.  The 
Board acknowledges that the Veteran is currently diagnosed 
with osteoarthritis of multiple joints.  However, the 
Veteran's service treatment records for his period of ACDUTRA 
do not reveal any complaint, diagnosis, or treatment for any 
musculoskeletal condition, including arthritis.  The 
Veteran's post service treatment records do not reveal any 
complaint, diagnosis, or treatment for any osteoarthritis 
until nine years after the completion of the Veteran's period 
of ACDUTRA.  There is no competent medical evidence 
indicating that the Veteran's current osteoarthritis may be 
related to his period of ACDUTRA.  As such, entitlement to 
service connection for osteoarthritis must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for osteoarthritis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The Veteran 
contends that his current degenerative disc disease of the 
lumbar spine is due to being struck by lightning while on 
ACDUTRA.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any musculoskeletal 
condition, including degenerative disc disease of the lumbar 
spine.  Upon annual examination for the Army National Guard 
in July 1969 the Veteran was not noted to have any 
musculoskeletal condition, including degenerative disc 
disease of the lumbar spine.

In March 1975 the Veteran underwent an x-ray of the lumbar 
spine.  The x-ray revealed slight sclerosis, apophyseal 
joints in the lower spine demonstrated, sacroiliac joints 
fairly well maintained, vertebral height and disc spaces well 
within normal limits, and  minimal scoliosis of the upper 
lumbar spine.  As noted above, the Veteran's post service 
treatment records reveal that the Veteran was diagnosed with 
arthritis of the spine in April 1978.  The post service 
treatment records reveal that the Veteran was treated 
surgically for a ruptured disc in the lumbar spine in 1979.  
In a private treatment note, dated in February 1983, the 
Veteran was noted to have back pain that began two months 
prior after a slip and fall in an ice storm.  In September 
1991 the Veteran was diagnosed with osteoarthritis of the 
lumbar spine and in November 1999 the Veteran underwent a 
magnetic resonance imaging (MRI) scan of the lumbar spine.  
The examination revealed narrowing and desiccation of the L4-
5 disc with mild to moderate facet joint degenerative change 
and no evidence of disc herniation or stenosis.  The 
Veteran's post service treatment records do not reveal any 
indication that the Veteran's current degenerative disc 
disease of the lumbar spine may be related to the Veteran's 
period of ACDUTRA.

In light of the evidence, the Board finds that entitlement to 
service connection for degenerative disc disease of the 
lumbar spine is not warranted.  The Board acknowledges that 
the Veteran is currently diagnosed with and treated for 
degenerative disc disease of the lumbar spine.  However, the 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any musculoskeletal 
condition, including degenerative disc disease and 
osteoarthritis of the lumbar spine.  There is no evidence of 
record, except for the Veteran's statements, indicating that 
the Veteran's current degenerative disc disease of the lumbar 
spine may be related to the Veteran's period of ACDUTRA.  The 
Board notes that while the Veteran is competent to note that 
he has back pain, the Veteran is not competent to associate 
his current condition with his period of ACDUTRA.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, entitlement 
to service connection for degenerative disc disease of the 
lumbar spine must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for degenerative disc disease of the lumbar spine, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

D.  Degenerative Disc Disease of the Cervical Spine

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the cervical spine.  The Veteran 
contends that his degenerative disc disease of the cervical 
spine is due to being struck by lightening while on ACDUTRA.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for the cervical spine.  
Upon annual examination for the Army National Guard in July 
1969 the Veteran was not noted to have any problems with the 
cervical spine.

As noted above, the Veteran was diagnosed with arthritis of 
the spine in April 1978 and the Veteran was noted to complain 
of back pain two months after a slip and fall in an ice storm 
in a treatment note dated in February 1983.  In June 1990 the 
Veteran was diagnosed with mild spondylosis C5-6, C6-7 and in 
September 1991 the Veteran was diagnosed with osteoarthritis 
of the cervical spine.  There is no indication in the 
Veteran's post service treatment records that the Veteran's 
current condition may be related to his period of ACDUTRA.

In light of the evidence, the Board finds that entitlement to 
service connection for degenerative disc disease of the 
cervical spine is not warranted.  The Board acknowledges that 
the Veteran is currently diagnosed with osteoarthritis of the 
cervical spine and mild spondylosis.  However, the Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any musculoskeletal condition, 
including degenerative disc disease and osteoarthritis of the 
cervical spine.  There is no evidence of record, except for 
the Veteran's statements, indicating that the Veteran's 
current degenerative disc disease of the lumbar spine may be 
related to the Veteran's period of ACDUTRA.  As noted above, 
while the Veteran is competent to note that he has back pain, 
the Veteran is not competent to associate his current 
condition with his period of ACDUTRA.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As such, entitlement to service 
connection for degenerative disc disease of the cervical 
spine must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for degenerative disc disease of the cervical spine, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided prior to the initial AOJ decision did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all adequately 
identified private treatment records, including the Veteran's 
records of treatment at the Craddock Memorial Clinic, 
Binghamton Rheumatology, and Coosa Pines Health Center.

The Board acknowledges that the Veteran has not been afforded 
VA medical examinations regarding his claims of entitlement 
to service connection.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran is currently diagnosed with 
fibromyalgia, osteoarthritis, and degenerative disc disease 
of the cervical and lumbar spine, there is no evidence, other 
than the Veteran's statements, indicating that the Veteran's 
current conditions may be related to his period of ACDUTRA.  
Moreover, the evidence of record which includes a medical 
examination report dated in 1969, which shows the Veteran did 
not then have the claimed disabilities, and other evidence, 
which shows diagnosis, evaluation and treatment for the 
claimed conditions, is sufficient to decide the claim.  As 
such, the Board finds it unnecessary to afford the Veteran VA 
medical examinations regarding his claims of entitlement to 
service connection.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for osteoarthritis is 
denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


